Citation Nr: 0729263	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-35 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether an appeal to a March 2003 rating decision denying 
service connection for a left ankle disorder was timely 
perfected.

2.  Entitlement to service connection for a left ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied service 
connection for a left ankle disorder.  This case also comes 
from a September 2004 RO action that determined the veteran 
did not timely appeal the March 2003 rating decision.  As the 
Board finds that the veteran has timely appealed the March 
2003 rating, the appeal of a December 2004 rating decision 
that reopened and denied the left ankle claim is rendered 
moot and is not before the Board.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in October 2006 at the RO (Travel 
Board hearing).  A copy of the transcript is associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran has presented evidence, including a copy of a 
VA Form 9 dated October 3, 2003 and follow-up correspondences 
from himself and his representative submitted in July 2004 
and August 2004 specifically inquiring as to the status of 
the VA Form 9 said to have been sent October 3, 2003, clearly 
rebutting the presumption of regularity and reflects that the 
Form 9 was submitted to the RO prior to the expiration of the 
appellate period.  

2.  The veteran did timely submit a VA Form 9, Substantive 
Appeal, with respect to his appeal for service connection for 
a left ankle disorder.

3.  A chronic left ankle disorder was not shown in service, 
nor is there any evidence of arthritis of the right ankle 
shown to be manifested within one year of his discharge.


CONCLUSIONS OF LAW

1  An appeal of the March 2003 rating decision denying 
service connection for a left ankle disorder was timely 
perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2006).

2.  A left ankle disorder was not incurred in or aggravated 
by service, nor may one be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in August 2001.  After 
adjudication of the claim in March 2003, the RO, provided 
initial VA notice as it applies to this claim, in an August 
2003 letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
An additional letter was sent in October 2006.  Secondly, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(c) (2006).  In this case, 
all identified and available evidence has been obtained, 
including all relevant treatment records, and examination 
reports.  There is no need for a VA examination in light of 
the lack of medical evidence of treatment for a chronic left 
ankle disorder in service.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with such notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates in the October 2006 
letter.  Regarding the appeal of the timeliness of appeal 
issue, although the RO failed to provide any notice regarding 
any duty to assist, there is no predjudice as the Board is 
deciding this issue in the veteran's favor.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Timely Appeal

The veteran argues that he has submitted a timely appeal of 
the RO's March 2003 rating decision denying service-
connection for a left ankle disorder.  He and his 
representative essentially alleged in testimony at both 
hearings that some administrative confusion at the RO must 
have resulted in the loss or misplacement of a VA Form 9 that 
was sent by the veteran on October 3, 2003.   

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2006).  The 
substantive appeal may be set forth on a VA Form 9 (Appeal to 
the Board of Veteran's Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  
The Court has held that, if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2006).

The Board notes there is a presumption of regularity under 
which it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  

In this case, the veteran has presented clear evidence to the 
contrary to rebut the presumption of regularity.  

First the Board notes that the rating decision denying 
service connection for a left ankle disorder was dated in 
March 2003; notification of this decision was dated on April 
10, 2003.  The veteran filed a notice of disagreement 
regarding the left ankle claim on May 30, 2003.  The RO then 
sent the veteran a Statement of the Case on September 19, 
2003.  Thereafter there is no indication from the RO that a 
VA form 9, or other communication which could be construed as 
a substantive appeal, was received by the RO within the 
expiration date of the appellate period, which in this case 
would expire one year after the March 31, 2003 notification 
of the rating decision.  However the record does contain 
clear evidence that the veteran did send the RO a VA Form 9 
on October 3, 2003, and awaited response from the RO 
pertaining to this appeal.  This includes a July 2004 letter 
from the veteran's representative date stamped by the RO on 
July 12, 2004 stating "This letter is to follow up on the 
veteran's form VA Form 9, dated October 23, 2003.  The 
veteran has not received any correspondence in reference to 
his questioning of the decision by the VA on his original 
claim."  In addition, the veteran sent a letter dated in 
July 2004, but date stamped by the RO on August 2, 2004 
stating that he was still waiting to hear when he will have a 
hearing at the RO before the BVA as requested on a VA form 9 
that he sent to the RO on October 3, 2003.  The rest of the 
letter addressed discrepancies he noted on his separation 
examination.  

In September 2004 the veteran sent the RO a copy of the VA 
Form 9 dated October 3, 2003 and pointed out that he sent the 
original to the RO on that date and inquired about it on a 
number of occasions. 

In his October 2004 hearing the veteran discussed the issue 
of timeliness and pointed out that he recently sent a copy of 
the original VA form 9 dated in October 3, 2003.  He 
indicated that he had mailed the original on the same date 
that he dated it, on October 3, 2003.  In his October 2006 
hearing he stated that he filed his Form 9 shortly after he 
received the statement of the case.  He indicated that he 
spoke with someone in the Post Office about sending it 
certified to ensure receipt but was discouraged from doing 
that as the employee advised him not to as the VA receives 
its mail in bulk.  He testified that he made copies of the 
original Form 9 prior to mailing it.  His representative 
noted that the VA building it was sent to has its own zip 
code and suggested that some turmoil may be present in that 
building.  There was some mention of the building being 
renovated.  

The Board finds review of the evidence as a whole rebuts the 
presumption of regularity and finds that it is more likely 
that the veteran did submit the Form 9 prior to expiration of 
the appellate period.  The letters from July and August 2004 
clearly reflect that the veteran and representative were 
awaiting responses from the RO regarding the Form 9 sent back 
in October 2003 and were wondering why no response was 
forthcoming.  The veteran has submitted a photocopy of the 
original Form 9 dated October 3, 2003 and finds his testimony 
credible that he sent the Form 9 to the RO around the same 
time it was dated, particularly as the July and August 2004 
correspondences corroborate his testimony.  Thus, the Board 
finds that the veteran did timely file a substantive appeal 
with the March 2003 rating decision.

III.  Service Connection

Having found that the veteran filed a timely appeal with the 
March 2003 rating decision, the Board finds it is not 
necessary to address whether new and material evidence had 
been submitted to reopen a previously denied claim for 
service connection for a left ankle condition.  Therefore the 
Board shall consider whether service connection is warranted 
for the left ankle condition from the original March 2003 
rating.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted on a presumptive basis for arthritis, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The veteran's service personnel records reflect that the 
veteran did not have foreign service or combat.  He is shown 
to have had 1 1/2 month basic training, spent 7 months as a 
sergeant Radar Mechanic Troop Carrier and 5 months as a 
finance technical clerk.  He is shown to have received 
training as a Radio Mechanic in Truax Field in Wisconsin from 
June 21, 1944 and October 24, 2004 according to a certificate 
in the claims file.  The only available service medical 
record consists of a May 1946 separation examination showing 
normal feet, with no musculoskeletal defects noted. 

The earliest evidence of any left ankle problems is a 
February 1989 private X-ray showing a history of old trauma.  
On the mortise view there was widening of the joint space 
laterally.  There was no distinct soft tissue swelling noted.  
There was some small bone fragment noted in the above distal 
malleolus.  No acute fracture was detected above.  The 
impression was evidence of trauma as discussed above.  
Comparison with prior films would be helpful if available.  
No acute swelling or acute fracture was detected.  

VA treatment records from 2000 reveal that in November 2000 
he was seen for medication refill and expressed regret that 
he had not put in for service connection when discharged from 
service.  Since then he has had trouble with his left ankle, 
with scar tissue and pain.  

X-rays from May 2001 revealed findings compatible with post 
traumatic arthritis.  

The veteran in his September 2001 written statement stated 
that he hurt his left ankle during training at Truax field in 
Madison, Wisconsin between June 6, 1944 and October 25, 1944.  
He indicates that following PT classes, he was walking off 
the field and stepped into a gopher hole and his ankle 
immediately began to hurt and swelled to where it looked like 
an egg was on the outside of his ankle.  He showed some 
friends at the barracks the ankle and then went to sick call.  
He indicates that he was taken to the Base hospital and was 
prescribed ice and bed rest and did not think that X-rays 
were taken.  He spent about a week at the Base hospital and 
after he returned to duty did not complain about ankle 
problems, although it remained swollen and was often painful.  
He admitted that he did not put in a disability claim as he 
just wanted to return home.  He indicated that he had many 
problems with pain and instability after service and 
continued to have problems with pain and swelling.  

A September 2001 letter from the veteran's primary care 
doctor said that the veteran has noted chronic left ankle 
pain that dates back to an injury in active duty training in 
Madison during the period between June 6, 1944 and October 
25, 1944.  He reported chronic pain and intermittent swelling 
in his left ankle at the time of his first appointment with 
this doctor in December 7, 1995.  Examination at that time 
showed mild lateral malleolus swelling and mild atrophy of 
the calf muscle on the left.  Records showed evaluation with 
a previous doctor dated on February 8, 1989, with X-rays 
taken that time showing widening of the joint space and a 
small bone fragment above the distal malleoli consistent with 
old trauma.  His history was consistent with a major injury 
requiring one week restriction of inversion ankle sprain.  X-
ray findings were consistent with an old avulsion fracture 
and traumatic degenerative changes.  His report of worsening 
ankle pain and limitations due to this pain were consistent 
with his reported history as well as available subjective 
findings on past examinations on X-ray.  

A May 2002 letter from G. J. Kolettis, M.D., indicated that 
the veteran suffered a severe injury to his left ankle in 
service during World War II.  By this history it sounded like 
a severe sprain/dislocation occurred.  However since X-rays 
were not taken fracture could not be ruled out.  He was 
treated at base hospital.  Since then he has had chronic pain 
in the ankle.  Initially he was able to put this out of his 
mind as he was young and healthy.  Eventually he had falls 
from his left ankle giving out, causing problems in his right 
lower extremity secondary to this.  Over the past several 
years his left ankle symptoms became progressively worse.  
His symptoms included swelling, stiffness and activity 
related pain and difficulty with mobility.  Evaluation of 
February 2002 showed diffuse swelling and tenderness.  His 
range of motion revealed 15 degrees dorsiflexion and 25 
degrees plantar flexion and he had a left antalgic gait.  
However his pedal pulses were palpable and he was 
neurovascularly intact.  X-rays showed severe degenerative 
changes.  The doctor stated that the veteran suffers from 
severe postraumatic arthritis of his left ankle secondary to 
his injury while in the military during World War II.  

The report of a June 2002 VA QTC examination did not clearly 
indicate whether the veteran's history was based on review of 
the claims file.  The history was given of the veteran having 
served from April 1944 to May 1946 and having injured his 
left ankle in the service in Madison, Wisconsin in 1944.  At 
the time he stepped into a gopher hole with his left foot.  
He was admitted to the base hospital and treated with ice and 
bed rest.  In a few days pain and swelling subsided and he 
returned to full duty even though he had residual pain and 
swelling.  He continued to work on his ankle and after 
service he continued to suffer intermittent pain which got 
progressively worse.  He said his ankle gives way at times, 
causing falls and he complained of functional limitations 
using stairs, walking etc.  Physical examination revealed 
equal leg lengths.  He wore an ankle brace and appearance of 
his ankle joint was abnormal with deformity of the lateral 
malleolus and mild tenderness to the touch.  His range of 
motion was decreased due to pain at the extremes with 15 
degrees dorsiflexion and 25 degrees plantar flexion.  There 
was no weakness, fatigue or lack of endurance or 
incoordination.  X-ray showed bone fragments inferior to the 
lateral malleolus, multiple small well corticated bone 
fragment inferior to the medial malleolus.  There is 
sclerosis and osteophyte formation.  The impression was 
degenerative changes in the tibiotalar joint and post 
traumatic changes.  The diagnosis for the veteran's claimed 
condition was post traumatic degenerative arthritis of the 
left ankle.  X-ray revealed no acute abnormality, and 
degenerative changes in the tibiotalar joint.  

VA treatment records from 2003 to 2004 made note of the 
veteran taking Votaren and ibuprofen for his ankle but 
otherwise made no pertinent mention of it.  

Lay statements submitted in August 2003 from 2 different 
friends who knew the veteran prior to service indicated that 
he wrote them while in the service describing his ankle 
injury in service after he stepped in a hole and twisted the 
ankle.  During visits home while in service as well as after 
he got out of the service, his ankle was noted to be visibly 
swollen by these friends.  

Lay statements sent in August 2004 and November 2005 by two 
of his friends who served with him confirmed their 
recollection that the veteran injured his left ankle while 
serving with them.  The friend in the November 2005 letter 
confirmed that the veteran returned from PT and showed his 
left ankle, which was swollen, with what appeared to be a 
small ball on the outside of it.  The veteran then told him 
he had stepped in a gopher hole.  The veteran's ankle 
continued to be swollen after he got out of the hospital 
according to the November 2005 lay statement.

The veteran's hearing testimony in October 2004 and October 
2006 essentially repeat his earlier contentions that he 
injured his ankle while stepping in a gopher hole while 
training at Truax Field in Madison, Wisconsin in 1944, and 
that the ankle swelled up with an egg sized swelling on the 
outside, with treatment of ice and rest while in the hospital 
for a week, but without any X-rays being taken.  He indicated 
that the ankle continued to bother him in the service, but he 
did not seek further treatment after the initial injury.  In 
the October 2006 hearing he stated that he did treat with a 
private doctor for ankle problems after he returned from 
service but indicated that the records were long gone.  

The Board notes that multiple attempts to obtain service 
medical records have revealed that the veteran's service 
medical records were likely destroyed by a fire, as shown in 
a letter from National Archives dated in September 2002 and a 
February 2003 response to a request for evidence by the 
National Personnel Records Center.  Thus the only available 
service medical record appears to be the separation 
examination of May 1946 which showed normal feet and no 
musculoskeletal abnormalities noted.  The veteran is noted to 
have contended in a letter of July 2004 that this examination 
is not accurate and may not refer to him as there were a 
number of discrepancies.  However the personal information in 
this record is shown to match the veteran's personal 
information in his service personnel records.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a left ankle disorder.  Although the Board 
accepts that the veteran is competent to testify as to having 
injured his left ankle while stepping in a gopher hole, and 
the lay witnesses submitted evidence that confirms the 
veteran's contentions regarding the circumstances of injury 
to the ankle, there is no medical evidence of record 
suggesting that the veteran sustained a permanent injury from 
this incident.  In the absence of evidence demonstrating that 
the veteran or the other lay witnesses who discussed his 
ankle injury have the requisite training to proffer medical 
opinions, the contentions made by him and the other lay 
witnesses are no more than unsubstantiated conjecture and are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  In other words, the veteran may not self-diagnose a 
disease or disability.  Moreover, lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).  The veteran himself has 
admitted that X-rays were not taken and that immediately 
following the injury he was treated with ice and rest for a 
week.  He has further noted that he never sought treatment 
for the ankle in service afterwards and admitted to not 
mentioning any ankle problems on discharge from the service.  
This suggests that the incident in which he twisted the ankle 
in the gopher hole was acute and transitory and did not 
result in chronic injury to the ankle.  Thereafter there is 
no available medical evidence to suggest continued 
symptomatology after service, nor of arthritis having 
manifested within one year of discharge.  The earliest 
evidence of arthritis is not shown until 1989 more than 40 
years after service.  

Although there is X-ray evidence suggestive of old trauma, 
with the X-rays from the June 2002 QTC examination showing 
bone fragments and post-traumatic arthritis of the ankle, 
there is no indication that such findings can be linked to 
any incident in service, particularly when the veteran has 
admitted not having been X-rayed in service, and also 
indicated he did not receive any treatment beyond the one 
week application of ice and rest in service.  There is no 
history of his having been casted or receiving surgery for 
trauma, and the separation examination revealed normal feet 
and no evidence of bone or joint abnormalities.

Thus the preponderance of the evidence is against the claim 
and consideration of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).




ORDER

The veteran's substantive appeal is timely from the March 
2003 rating decision. 

Service connection for a left ankle disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


